DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statements (IDS) filed on 05/15/2019, 01/07/2020, 03/11/2020, and 08/27/2020 have been acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 07/25/2022 by Applicant’s Attorney, Ian Volek.

The application has been amended as follows:

TITLE:
“BONDED SUBSTRATE, SURFACE ACOUSTIC WAVE ELEMENT, SURFACE ACOUSTIC WAVE DEVICE, AND METHOD OF MANUFACTUING BONDED SUBSTRATE” replaced with -- METHOD OF MANUFACTUING BONDED SUBSTRATE --.

CLAIMS:
1. A method of manufacturing a bonded substrate having a quartz substrate and a piezoelectric substrate bonded, the method comprising: 
irradiating a bonding surface of the quartz substrate and a bonding surface of the piezoelectric substrate set within a processing apparatus with ultraviolet light under a pressure lower than atmosphere pressure to activate the bonding surface of the quartz substrate and the bonding surface of the piezoelectric substrate; 
after the irradiation, bringing the bonding surface of the quartz substrate and the bonding surface of the piezoelectric substrate into contact; and 
pressurizing the quartz substrate and the piezoelectric substrate in a thickness direction to bond the bonding surfaces.

2. The method according to claim 1, wherein heating at a predetermined temperature is performed in the pressurization step.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claim 1 is directed towards a method of manufacturing a bonded substrate having a quartz substrate and a piezoelectric substrate bonded. The prior art fails to disclose or render obvious all of the limitations of claim 1. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claims 1: 
irradiating both a bonding surface of a quartz substrate and a bonding surface of a piezoelectric substrate set within a processing apparatus with ultraviolet light under a pressure lower than atmospheric pressure to activate the bonding surfaces, followed by bonding the bonding surfaces under pressure.

The closest prior art are the following references, but none the references alone or in combination disclose or render obvious the invention as claimed in independent claim 1:
WO 2006/120994 that discloses a method of bonding a support substrate (3, Fig 1) that can comprise quartz and a piezoelectric substrate (2) using an adhesive (5) arranged between the substrates, wherein the bonding surfaces of the substrates are treated with UV light in the presence of ozone to activate the surfaces for direct bonding, but this reference does not disclose that the setting the substrates within a processing apparatus or that the irradiation step is performed under a pressure lower than atmospheric pressure.
US 2011/0234052 discloses a method of manufacturing quartz crystal devices wherein bonding surfaces of a quartz crystal piece (30), a base (20), and a lid (20) which are made of quartz are mirror finished and irradiated with ultraviolet rays in an oxygen containing atmosphere to clean the bonding surfaces, followed by bonding the bonding surfaces under heat and pressure to form the quartz crystal device, but this reference does not disclose the use of a piezoelectric substrate along with the quartz substrate, or that the irradiating is performed within a processing apparatus with a pressure lower than atmospheric pressure.
US 3,914,836 that discloses a method for cleaning a quartz resonator by irradiating the quartz resonator with ultraviolet light in a vacuum to remove contaminates from a surface of the quartz resonator, but this reference does not disclose irradiating bonding surfaces of a quartz substrate and a piezoelectric substrate to activate the bonding surfaces before bonding the bonding surfaces to each other under pressure.

Claims 1-5 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 3 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729	

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729